      Case 3:19-cv-05711-EMC Document 21 Filed 11/12/19 Page 1 of 2



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (pro hac vice admission)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice admission)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone: 954.527.2427
 5   Facsimile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   jvorhis@nossaman.com
     50 California Street, 34th Floor
 8   San Francisco, CA 94111
     Telephone:     415.398.3600
 9   Facsimile:     415.398.2438
10   Attorneys for Defendant TOTAL MERCHANT SERVICES, LLC
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC, a Case No: 3:19-cv-05711-EMC
     California corporation, individually and on
14   behalf of all others similarly situated,    DEFENDANT TOTAL MERCHANT
                                                 SERVICES, LLC’S CERTIFICATION OF
15                   Plaintiff,                  INTERESTED ENTITIES OR PERSONS
16          vs.                                  Date Action Filed: September 11, 2019
17   TOTAL MERCHANT SERVICES, LLC., a
     Delaware limited liability company,
18
                   Defendant.
19

20

21

22

23

24

25

26

27

28
                                                                      Case No. 3:19-cv-05711-EMC
                   DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     57222554.v1
       Case 3:19-cv-05711-EMC Document 21 Filed 11/12/19 Page 2 of 2



 1            Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
 2   associations of persons, firms, partnerships, corporations (including parent corporations) or other
 3   entities (i) have a financial interest in the subject matter in controversy or in a party to the
 4   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
 5   substantially affected by the outcome of this proceeding:
 6                     NAB-TMS, LLC
 7

 8    Date:      November 12, 2019                         NOSSAMAN LLP
                                                           JAMES H. VORHIS
 9
10                                                         By: /s/ James H. Vorhis
11                                                                James H. Vorhis

12                                                         Attorneys for Defendant TOTAL
                                                           MERCHANT SERVICES, LLC
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  -1-                     Case No. 3:19-cv-05711-EMC
                       DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
     57222554.v1
